       Case 3:15-cv-03747-JD Document 564 Filed 08/23/21 Page 1 of 3




 1 EDELSON PC
   Jay Edelson (pro hac vice)
 2 Benjamin H. Richman (pro hac vice)
   Alexander G. Tievsky (pro hac vice)
 3
   350 North LaSalle Street, 14th Floor
 4 Chicago, IL 60654
   Telephone: (312) 589-6370
 5 Fax: (312) 589-6379
   jedelson@edelson.com
 6
   ROBBINS GELLER RUDMAN & DOWD LLP
 7
   Paul J. Geller (pro hac vice)
 8 Stuart A. Davidson (pro hac vice)
   120 East Palmetto Park Road, Suite 500
 9 Boca Raton, FL 33432
   Telephone: 561/750-3000
10 561/750-3364 (fax)

11 pgeller@rgrdlaw.com

12 LABATON SUCHAROW LLP
   Michael P. Canty (pro hac vice)
13 Corban S. Rhodes (pro hac vice)
   140 Broadway
14 New York, NY 10005

15 Telephone: (212) 907-0700
   Fax: (212) 818-0477
16 mcanty@labaton.com

17 Counsel for Plaintiffs and the Class

18 [Additional counsel appear on signature page.]

19
                          UNITED STATES DISTRICT COURT
20            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

21 In re FACEBOOK BIOMETRIC                         )   Master File No. 3:15-cv-03747-JD
   INFORMATION PRIVACY LITIGATION                   )
22                                                  )   CLASS ACTION
                                                    )
23                                                      PLAINTIFFS’ OBJECTION TO
     This Document Relates To:                      )
                                                    )   OBJECTORS’ NOTICE OF WITHDRAWAL
24
           ALL ACTIONS.                             )   OF MOTION FOR ATTORNEYS’ FEES
25                                                  )
                                                    )   Judge: Hon. James Donato
26                                                  )   Courtroom: 11 – 19th Floor
                                                    )   Hearing Date: September 9, 2021
27

28
       Case 3:15-cv-03747-JD Document 564 Filed 08/23/21 Page 2 of 3




 1          Objectors Dawn Frankfother and Cathy Flanagan have filed a “Notice of Withdrawal,”

 2 (dkt. 563), purporting to withdraw their motion for attorneys’ fees, which is fully briefed and set

 3 for hearing—at the Court’s instance—on September 9, 2021. (See dkt. 550) (setting hearing).

 4 The attempted withdrawal is untimely. Per Local Rule 7-7(e), such notices are required to be

 5 filed “[w]ithin the time for filing and serving a reply,” which expired on April 2, 2021. (Dkt.

 6 538.)

 7          The Court should hold the hearing on September 9, or, in the alternative, deny the motion

 8 for attorneys’ fees on the merits.

 9

10   DATED: August 23, 2021                         s/ Alexander G. Tievsky
                                                    Class Counsel
11
                                                    EDELSON PC
12                                                  JAY EDELSON*
                                                    BENJAMIN RICHMAN*
13                                                  ALEXANDER G. TIEVSKY*
                                                    350 North LaSalle Street, 14th Floor
14                                                  Chicago, IL 60654
                                                    Telephone: 312/589-6370
15                                                  312/589-6378 (fax)
16                                                  EDELSON PC
                                                    RAFEY BALABANIAN (315962)
17                                                  LILY HOUGH (315277)
                                                    150 California Street, 18th Floor
18                                                  San Francisco, CA 94111
                                                    Telephone: 415/212-9300
19                                                  415/373-9435 (fax)
20                                                  ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
21                                                  PAUL J. GELLER*
                                                    STUART A. DAVIDSON*
22                                                  120 East Palmetto Park Road, Suite 500
                                                    Boca Raton, FL 33432
23                                                  Telephone: 561/750-3000
                                                    561/750-3364 (fax)
24

25

26

27

28

     PLS’ OBJECTION TO NOTICE OF WITHDRAWAL - 3:15-cv-03747-JD                                       -1-
       Case 3:15-cv-03747-JD Document 564 Filed 08/23/21 Page 3 of 3




 1
                                              ROBBINS GELLER RUDMAN
 2                                              & DOWD LLP
                                              PATRICK J. COUGHLIN
 3                                            ELLEN GUSIKOFF STEWART
                                              LUCAS F. OLTS
 4                                            RANDI D. BANDMAN
                                              655 West Broadway, Suite 1900
 5                                            San Diego, CA 92101
                                              Telephone: 619/231-1058
 6                                            619/231-7423 (fax)

 7                                            ROBBINS GELLER RUDMAN
                                                & DOWD LLP
 8                                            SHAWN A. WILLIAMS (213113)
                                              JOHN H. GEORGE (292332)
 9                                            Post Montgomery Center
                                              One Montgomery Street, Suite 1800
10                                            San Francisco, CA 94104
                                              Telephone: 415/288-4545
11                                            415/288-4534 (fax)

12                                            LABATON SUCHAROW LLP
                                              MICHAEL P. CANTY*
13                                            CORBAN S. RHODES*
                                              140 Broadway
14                                            New York, NY 10005
                                              Telephone: 212/907-0700
15                                            212/818-0477 (fax)
                                              Attorneys for Plaintiffs and Class Counsel
16

17

18

19

20

21

22

23

24

25

26

27

28

     PLS’ OBJECTION TO NOTICE OF WITHDRAWAL - 3:15-cv-03747-JD                             -2-
